737 F.2d 520
18 Ed. Law Rep. 531
HILLSDALE COLLEGE, Petitioner,v.The DEPARTMENT OF EDUCATION:  Terrel H. Bell, Secretary, Respondents.
No. 80-3207.
United States Court of Appeals,Sixth Circuit.
June 6, 1984.

1
Roger W. Boer, Grand Rapids, Mich., John M. Facciola, Gordon Coffman, Wilkinson, Cragun & Barker, Washington, D.C., for petitioner Hillsdale College.


2
Betsy Levin, Gen. Counsel, Dept. of Educ., Washington, D.C., Robert A. Derengoski, Sol. Gen., Lansing, Mich., Anthony J. Steinmeyer, Dept. of Justice, Civ. Div., Appellate Section, Adrian L. Steel, Jr., Brian Landsberg, Washington, D.C., for respondent Dept. of Educ.


3
Maxwell A. Miller, Mountain States Legal Foundation, Denver, Colo., amicus curiae.

ORDER

4
This cause having come before the court on remand from the Supreme Court of the United States, --- U.S. ----, 104 S.Ct. 1673, 80 L.Ed.2d 149, for further consideration in light of Grove City College v. Bell, 465 U.S. ----, 104 S.Ct. 1211, 79 L.Ed.2d 516 (1984).


5
On consideration whereof, it is now ORDERED by this court that the decision of the Department of Education be vacated and the cause remanded to the Reviewing Authority for reconsideration in light of Grove City, supra.